Notice of Pre-AIA  or AIA  Status
The present reissue application of U.S. Pat. No. 9,974,583 to Roth et al (“Roth ‘583”) is being examined under the pre-AIA  first to invent provisions. 

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Roth ‘583 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Election/Restriction
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a divisional application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. Once an applicant acquiesces to a restriction (or an election of species) requirement, any invention distinct from that elected and prosecuted to allowance—whether originally claimed or not—can only be pursued in a timely-filed divisional application. A reissue applicant’s failure to timely file a divisional application is not considered to be an error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986). See MPEP § 1412.01.
In the parent 13/100,784 application that became the Roth ‘669 patent, a restriction and election of species requirement was mailed on 06/10/2013, summarized as follows:

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to a bone plate, classified in class 606, subclass 289.
II.	Claim 19, drawn to a kit, classified in class 606, subclass 70.
This application contains claims directed to the following patentably distinct thread and thread-like structure species:
Species 1: Constant depth of thread (claim 5)
Species 2: Decreasing distally (claim 6)
Species 3: Increasing distally (claim 7)
Further, this application contains claims directed to the following patentably distinct peripheral hole designs:
Species A: Fixed angle peripheral holes (claim 10)
Species B: User selected angle (claim 11)
The species are independent or distinct because they teach various thread configurations in the through hole which will change the functionality of the aperture (e.g. fixed angle or user selectable angle). In addition, these species are not obvious variants of each other based on the current record.
 Applicant elected the invention of Invention I, Species 1 and Species A related to claims 1-5, 8-10 and 12-18.

In the continuation application 15/722,775, the underlying application of the instant patent in reissue, all claims were directed to the kit and there was no restriction requirement.

In the instant reissue, original claims 1-18 are directed to “a kit for bone fixation,” the kit comprising the combination of a bone plate, a central bone screw, and at least one peripheral bone screw.  Newly added claims 19-21, 23-25 and 27 are directed to “a bone plate,” a subcombination.
As in the prior ‘784 application, restriction here is required between:
	Invention II:  a kit for bone fixation
	Invention I: a bone plate
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require “a wall including at least three concave sections” (re claim 19) and/or “at least three wall portions connected to one another via at least three concave sections” (re claim 24).  The subcombination has separate utility such as a joining plate for general construction, e.g. joining two pieces of wood.   
Since in reissue the original claims are held to be constructively elected with the non-elected claims held in abeyance (MPEP 1450), claims 19-21, 23-25 and 27 are withdrawn from consideration as being directed to the non-elected invention.  If the original patent claims are found allowable and a divisional application has been filed for the non-elected claims, further action will be suspended pending resolution of the divisional application.  See MPEP 1405.

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP 1414) because of the following:  After restriction, claims 1-18 are constructively elected and claims 19-21, 23-25 and 27 are withdrawn.  As a result, the error provided in the 11/26/19 declaration is not being corrected in this reissue application.

Claim Rejections – 35 USC § 251
Claims 1-18 are rejected as being based upon a defective reissue declaration under 25 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claims
	Regarding original claims 1-18, the 3/29/22 claim amendments, i.e. the double bracketing of the numbers, are incorrect.  Since claims 1-18 are original patent claims and are not being amended, applicant should instead provide a new set of claims 1-18, restoring the proper dependency numbers with no markings, and including the parenthetical “(original)” for each claim status.  

Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees:  /ple/ /E.D.L/                            SPRS, Art Unit 3993